IN THE COURT OF APPEALS OF TENNESSEE
                             WESTERN SECTION AT NASHVILLE


METROPOLITAN GOVERNMENT OF )
NASHVILLE-DAVIDSON COUNTY, )                                   Davidson Circuit No. 94C-2930
                           )
     Plaintiff/Appellee,   )                                   Appeal No. 01A01-9511-CV-00497
                           )
vs.                        )

DIANNA SADLER,
                           )
                           )
                                                                                           FILED
                           )
     Defendant/Appellant.  )                                                                  April 12, 1996

                                                                                         Cecil W. Crowson
                                                                                        Appellate Court Clerk
                                    RULE 10 ORDER AND OPINION



        This appears to be a proper matter for consideration pursuant to Court of Appeals

Rule 10(a).1



        In this case, appellant, Dianna Sadler, appeals from the trial court’s judgment finding

that her dogs are “vicious” within the meaning of Metropolitan Code § 8.08.010. The trial

court ordered appellant to remove the dogs from her premises and confine them upon her

father’s property in Cheatham County. The appellant filed a Notice of Appeal, but did not

file a Transcript of the Proceedings within 90 days thereafter, as required by Rule 24(b) of

the Tennessee Rules of Appellate Procedure.



         Appellant’s sole issue on appeal is whether the evidence preponderates against the

trial court’s finding of fact that the dogs were “vicious.” However, the evidence and

testimony considered by the trial judge in reaching this conclusion are absent from the

record. It is well-established that in the absence of a transcript of the evidence, this court

must conclusively presume that there was sufficient evidence to support the trial court’s

judgment and must, therefore, affirm. Reagor v. Dyer County, 651 S.W.2d 700, 701 (Tenn.

1983); Leek v. Powell, 884 S.W.2d 121 (Tenn. App. 1994); Coakley v. Daniels, 840 S.W.2d
1
           Ru le 10 (C ourt o f Appea ls). Affirmance W ithout Opinion. -- (a) T he C ourt, w ith the concurrence of
all jud ges particip atin g in the case, may affirm the action of the trial court by order without rendering a formal
opinion when an opinion would have no preced ential value and on e or m ore of the following circumstances
exist and are dispositive of the appeal:
(1) T he C ourt c onc urs in the fa cts a s fou nd o r as foun d by ne ces sary imp lication b y the trial court.
(2) There is m ate rial evidence to support the verdict of the ju ry.
(3) No reversible error of law appears.
367, 370 (Tenn. App. 1992).



       Accordingly, it is ORDERED that the trial court’s judgment is affirmed in accordance

with Court of Appeals Rule 10(a). Costs in this cause are taxed to appellant, for which

execution may issue if necessary.




                                                       HIGHERS, J.




                                                       FARMER, J.




                                                       LILLARD, J.




                                            2